Case 0:18-cv-62875-DMM Document 18 Entered on FLSD Docket 10/01/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                       CASE NO.: 18-62875-CIV-MIDDLEBROOKS/REID
                             (15-60327-CR-MIDDLEBROOKS)


  MICHAEL LOPEZ,

         Movant,
  v.

  UNITED STATES OF AMERICA,

        Respondent.
  _________________________________________/

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court on Magistrate Judge Lisette M. Reid’s Report and

  Recommendation (“Report”), issued on August 6, 2020. (DE 16). The Report recommends

  denying Movant Michael Lopez’s pro se Motion to Vacate, pursuant to 28 U.S.C. § 2255. (Id.).

  Movant filed Objections to the Report, which were entered on the docket on August 24, 2020 (DE

  17).

         This Court has conducted a de novo review of the Report and the record as a whole. In

  this review, I have considered Movant’s Objections. Movant vaguely objects to “the entire report”

  and “all legal arguments presented by the magistrate” and “all recommendations within the report.”

  (DE 17 at 1). Movant states that his counsel was “unethical” and “coached movant to . . . agree to

  [the] judge[’s] questions in the court.” (DE 17 at 2). Movant further claims that due to “delay in

  the proceedings, movant was not afforded any opportunity to amend nor add attached affidavits in

  support [of] his constitutional violations.” (DE 17). Movant does not explain what clarifying

  information or evidence he would have presented, nor does he describe the substance of any

  affidavits he was prevented from submitting for the court’s consideration. There is no indication
Case 0:18-cv-62875-DMM Document 18 Entered on FLSD Docket 10/01/2020 Page 2 of 2



  in this record that Movant was ever precluded from fully and fairly presenting all of his arguments

  to the court.

          Upon review, I agree with Magistrate Judge Reid’s conclusions, and find that the reasoning

  in the Report is accurate and thorough. Further, I find that Movant has failed to make “a substantial

  showing of the denial of a constitutional right” sufficient to support the issuance of a Certificate

  of Appealability. See 28 U.S.C. § 2253. Accordingly, it is ORDERED AND ADJUDGED that:

      (1) Movant’s Objections to the Magistrate’s Report (DE 17) are OVERRULED.

      (2) Magistrate Judge Reid’s Report (DE 16) is hereby ADOPTED.

      (3) Movant Michael Lopez’s pro se Motion to Vacate pursuant to 28 U.S.C. § 2255 (DE 1) is

          DENIED.

      (4) A Certificate of Appealability is DENIED.

      (5) The Clerk of the Court is directed to CLOSE THIS CASE.

      (6) All pending motions are DENIED AS MOOT.

          DONE AND ORDERED in Chambers in West Palm Beach, Florida, this 30th day of

  September, 2020.




                                                                Donald M. Middlebrooks
                                                                United States District Judge

  Copies to: Magistrate Judge Lisette Reid;
             Counsel of Record;
             Michael Lopez, 13673-104
             Englewood
             Federal Correctional Institution
             Inmate Mail/Parcels
             9595 West Quincy Avenue
             Littleton, CO 80123
             PRO SE


                                                   2
